Kane, J.
Appeal from a decision of the Workers’ Compensation Board, filed September 23, 2002, which ruled that claimant did not sustain a further causally related disability.
On February 16, 1995, while attempting to evacuate patients from a fire at the hospital where he was working as a police officer, claimant suffered from smoke inhalation and also sustained injuries to his neck, back and arm. As a result, he filed a claim for workers’ compensation benefits and his case was established for accident, notice and causal relationship for bronchitis due to smoke inhalation. However, no finding of permanency was made and the case was closed. Claimant continued to experience respiratory problems and the case was subsequently reopened. Following additional hearings, a Workers’ Compensation Law Judge concluded that claimant did not suffer from a further causally related disability due to his bronchitis. The Workers’ Compensation Board affirmed this decision and this appeal by claimant ensued.
*670We affirm. The deposition testimony of Abiola Familusi, the physician who began treating claimant for respiratory problems in September 1999, provides substantial evidence supporting the Board’s decision. He diagnosed claimant with chronic bronchitis, and chronic rhinitis and indicated that these problems were causally related to the February 1995 accident. He opined, however, that such problems did not result in a disability that prevented claimant from returning to work as a hospital police officer. His only qualification was that claimant could not work in an environment where he was exposed to smoke. Inasmuch as Familusi’s testimony established that claimant did not suffer from a continuing work-related disability, we find no reason to disturb the Board’s decision. The fact that claimant was found eligible to receive disability retirement benefits does not compel a contrary conclusion.
Cardona, P.J., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.